Name: Decision of the EEA Joint Committee No 79/98 of 17 July 1998 amending Protocol 47 (on the abolition of technical barriers to trade in wine) to the EEA Agreement
 Type: Decision
 Subject Matter: beverages and sugar;  marketing;  production
 Date Published: 1999-07-08

 8.7.1999 EN Official Journal of the European Communities L 172/58 DECISION OF THE EEA JOINT COMMITTEE No 79/98 of 17 July 1998 amending Protocol 47 (on the abolition of technical barriers to trade in wine) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 102/97 of 15 December 1997 (1); Whereas Council Regulation (EC) No 1419/97 of 22 July 1997 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 19 (Council Regulation (EEC) No 4252/88) in Appendix 1 of Protocol 47 to the Agreement:  397 R 1419: Council Regulation (EC) No 1419/97 of 22 July 1997 (OJ L 196, 24.7.1997, p. 13). Article 2 The following indent shall be added in point 38 (Council Regulation (EEC) No 2332/92) in Appendix 1 of Protocol 47 to the Agreement:  397 R 1419: Council Regulation (EC) No 1419/97 of 22 July 1997 (OJ L 196, 24.7.1997, p. 13). Article 3 The texts of Council Regulation (EC) No 1419/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 17 July 1998. For the EEA Joint Committee The President N. v. LIECHTENSTEIN (1) OJ L 193, 9.7.1998, p. 62. (2) OJ L 196, 24.7.1997, p. 13.